OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                           AUSTIN




Honorable 11.L. Waehburs
bouaty Auditar
Barr18 County
Houston, Texas
Homrable   H. L. &a8hbum,   Fag8   S


                 Ychls broad statement of the purposes
           for whloh suoh dirrtriot8 imy be formed i8'
           not elaborated upon lo the suooeedlng l r-
           Mole8   of the ohepter oi whioh it is a part.
           I refer partlaularly to Artlolea 7917 and
           7918.
                “You will note Srom the statemnmt
           above given of the purposes for which this
           particular Dlatrlot wa? formed, that the
           prooeedlnga lnolude the oon6truotlon OS
           sanitary sewer llna8 and dlmpo8al pl4nt8,
           by which I assume it la meant Flantta for
           the dinpo84.l of 84w4m.  Them ~~rpo8e8
           are not enumerated in the Artlole, nor la
           the ohapter ooverlng fresh watar supply
           dlstrlots, Artiole 7881, 8t aequente.
                ” *‘* l I am ungble, however, to rat-
           lsfy myself that tti'authorfty gi+otiby
           the Statute8 lnslode8-the oonrtruotlon     sf
           sanitary mewer lines mnd disposal plastr.
           Sush authority do88.nst 8eem Wme       to bs
           neeessarlly wlthla the 6oope sf the Statste.
                  Vhe bond lsme will doubtleB8 be 8ub-
           mittid to yuu fur 8pprwul, ff that ha8 sot
           already been done, end I therefore w&t8   to:
           inquire   *ether or not In ymr oplnlsn, 8
           dl8trlot~moh am this 18 laaly      authorlr8d
           to expend funds reeelved by it, llt%W through
           taxes or othenise, for the purpose of eon-
           struotlng and maintaining renltary  sewer line8
           an& dfapo8al FkHltO.
                * * * *,Proponentrrof the.Dlstr~ot svi-
           dentlf believe thsy oan make e~penillfures for
           moh sanitary 8ewer lines ana disposal plants.
           This letter 18 not to be oonsldered 68 rals-
           lng any question with rerpeat to the bond
           record whlob either ha8 been or will be 8ub-
           atted to yuu, as I have abselutsly no sola-
           oern ulth It, but it does related to the
           authority or the supsrvls~orsof the Dfs-
           trlot to uqtend the proaeeds ror these mr-
           poees in order that f’ I&W, 48 Auditor or the
           Distriid, OorlYMtly *QplWJ. OP di84ppXW8
           olairm uubmlttd ta Dte."
                                                               64

Honorable   H.   L. Washburn, Page 3


          The bond issue of the Trl-City Fresh Fater Sup-
ply Dktrlot No. 2 of flarrlsCounty haa not been a&nit-
tad to this department ror approval, but aoubtless will be
in the near future.

          In anawerlng your question, we w4nt it.e.learly
u@eratcod th4t this opinion wlllin~:no my affoot our rul-
lng upon the bond issue if and when it le submitted to ua..
          The purpose olause, 421 4totea in your letter,
which includes the construction or sanitary sewer liner
and disposal plants, seem4 a bit broad under Artiele I-1,
et seq. But on l&y 11, 1939, the Calveston Court ai Civil
Appt11~ rendered en 0QltiiouIn Cause No. 10,904, Cyril
Ptaoek, Appellant, vs. Roy Rofheim, et al., AQQeueeS, up-
holding the validity of the creation of the Tri-Olty Fre8h
Water Supply DirrtrlotHo. 2 or Fi4rrlsCounty. .In this opln-
ion we feel that Judge Oravce clearly upheld the purpose
olau86 of sold Dlstriot.
            Quoting Srom the opinion:
                 "This OOurt 4gMeS with the learned
            trial court in hatingwerruled   theoe
            presentments of the app)llaat, and in
            having held that the appellee bad been
            duly and legally oreated under Article
            XVI, Se&Ion bQa, of the Conatitutl,on
            of Texas, and under Chapter Four, Title
            128, or the Revl8ea cirll statutqs of
            this State. * * * #either la It fwther
            thought that there 18 any doubt about
            Revlaed Civil Statutes, Artlqle 7881
            being a reapanslre enabling aat to Ar-
            tlole m,   seotlon SQa,.ana as auoh
            properly authorizing the oreatlon oft
            the 4pQellee, ror the
            upon by it in ft8 aQQ
            Comul.s~1oners~Court.*
          Under this deci8iOn we feel that we would here t0
approve the purpose oUus6 as set out in PUP lettW, W1Q1
thaw,@ sewer lines are mt SQ6Oif1Oally OnU.IEeNtedin chap-
te# Four, Tftle 128, OS the Revle8d Civil StatuM&

          However, it is our untlerMandiq  that the appcrl-
tit 18 4pQe4liRg the oa80 to the Supmae Oourt. In face
of this we would not epprcwe the bond issue until the @ml+
Fhnorable H, L, mahburn, Page 4


ion of th4 Court of Civil ~ppaala beoomes final; or eeme
ia eotad upon by the Supreme Court of Teras. ?% 41~x3 feel
that no olalma should be approved untfl the final dlapoai-
tion of the aaae of Ftaoak ~8. Hatheinz;
         Trusting that this 4nanera your questioa, we ra-
main

                                     Your8Y0ry   truly
                                  ATTORN-FX
                                          (nNEFiALOF TEXAS